Case 19-00682-LA13       Filed 03/19/19     Entered 03/19/19 14:26:22        Doc 14     Pg. 1 of 4




 1   James F. Lewin (SBN 140268)
     Kelsey Luu (SBN 315593)
 2   THE MORTGAGE LAW FIRM, PLC
     27455 Tierra Alta Way, Suite B
 3
     Temecula, California 92590
 4   Telephone: (619) 465-8200
     Facsimile: (951) 225-4073
 5   Kelsey.Luu@mtglawfirm.com
     TMLF File No. 145111
 6
     Attorneys for Creditor, Nationstar Mortgage LLC d/b/a Mr. Cooper
 7

 8                               UNITED STATES BANKRUPTCY COURT

 9                       SOUTHERN DISTRICT OF CALIFORNIA – SAN DIEGO
10   In re                                                 Case No. 19-00682 – LA13
11
     KARA A. CASTELLI                                      Chapter 13
12   FKA KARA ANN YATES
     AKA KARA ANN CASTELLI,                                NOTICE OF APPEARANCE AND
13                                                         REQUEST FOR SPECIAL NOTICE
                      Debtor.
14                                                         PROPERTY ADDRESS
15                                                         10784 N Magnolia Ave 1H
                                                           Santee, CA 92071
16

17
             TO ALL INTERESTED PARTIES:
18

19           PLEASE TAKE NOTICE that pursuant to Federal Rule of Bankruptcy Procedure 9010(b),

20   THE MORTGAGE LAW FIRM, PLC, hereby enters its appearance in the above entitled bankruptcy

21   case on behalf of Nationstar Mortgage LLC d/b/a Mr. Cooper, and requests special notice of all

22   events relevant to the above referenced bankruptcy case and copies of all pleadings or documents

23   filed in relation to the above referenced bankruptcy case, including all pleadings or notices under

24   Federal Rules of Bankruptcy Procedure, Rule 2002, the commencement of any adversary

25   proceedings, the filing of any requests for hearing, objections, and/or notices of motion, or any other

26   auxiliary filings, as well as notice of all matters which must be noticed to creditors, creditor

27   committees and parties-in-interest and other notices as required by the United States Bankruptcy

28   Code and Rules and/or Local Rules of the above referenced bankruptcy court.

                                                       1
                         NOTICE OF APPEARANCE AND REQUEST FOR SPECIAL NOTICE
Case 19-00682-LA13         Filed 03/19/19    Entered 03/19/19 14:26:22         Doc 14    Pg. 2 of 4




 1          THE MORTGAGE LAW FIRM, PLC, requests that for all notice purposes and for inclusion

 2   in the Master Mailing List in this case, the following address be used:

 3
                                     THE MORTGAGE LAW FIRM, PLC
 4                                     27455 Tierra Alta Way, Suite B
                                         Temecula, California 92590
 5

 6
            Neither this Request for Special Notice nor any subsequent appearance, pleading, claim,
 7
     proof of claim, document, suit, motion nor any other writing or conduct, shall constitute a waiver of
 8
     the within party’s:
 9
            a.       Right to have any and all final orders in any and all non-core matters entered only
10
     after de novo review by a United States District Court Judge; this Request for Special Notice shall
11
     not operate as a confession and/or concession of jurisdiction.;
12
            b.       Right to receive service pursuant to Fed. R. Civ. P. 4, made applicable to the instant
13
     proceeding by Fed. R. Bankr. P. 7004, notwithstanding THE MORTGAGE LAW FIRM, PLC’s
14
     participation in the instant proceeding. Moreover, the within party does not authorize THE
15
     MORTGAGE LAW FIRM, PLC, either expressly or impliedly through the THE MORTGAGE
16
     LAW FIRM, PLC’s participation in the instant proceeding, to act as its agent for purposes of service
17
     under Fed. R. Bankr. P. 7004;
18
            c.       Right to trial by jury in any proceeding as to any and all matters so triable herein,
19
     whether or not the same be designated legal or private rights, or in any case, controversy or
20
     proceeding related hereto, notwithstanding the designation or not of such matters as "core
21
     proceedings" pursuant to 28 U.S.C. § 157(b)(2)(H), and whether such jury trial right is pursuant to
22
     statute or the United States Constitution;
23
            d.       Right to have the reference of this matter withdrawn by the United States District
24
     Court in any matter or proceeding subject to mandatory or discretionary withdrawal; and
25
            e.       Other rights, claims, actions, defenses, setoffs, recoupments or other matters to which
26
     this party is entitled under any agreements at law or in equity or under the United States
27
     Constitution.
28

                                                        2
                           NOTICE OF APPEARANCE AND REQUEST FOR SPECIAL NOTICE
Case 19-00682-LA13   Filed 03/19/19   Entered 03/19/19 14:26:22   Doc 14   Pg. 3 of 4




 1   DATED: March 19, 2019                  THE MORTGAGE LAW FIRM, PLC

 2
                                            BY:/s/ Kelsey Luu
 3                                            Kelsey Luu, Esq.,
                                              Attorneys for Creditor
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               3
                     NOTICE OF APPEARANCE AND REQUEST FOR SPECIAL NOTICE
Case 19-00682-LA13         Filed 03/19/19      Entered 03/19/19 14:26:22         Doc 14      Pg. 4 of 4




 1                                        CERTIFICATE OF SERVICE
 2            I am employed in the County of Riverside, State of California. I am over the age of eighteen

 3   (18) and not a party to or interested in this bankruptcy case.       I am an employee of The Mortgage

 4   Law Firm, PLC, and my business address is 27455 Tierra Alta Way, Suite B, Temecula, California

 5   92590.       On March 19, 2019, I served the following documents described as: NOTICE OF

 6   APPEARANCE AND REQUEST FOR SPECIAL NOTICE on the following persons and/or entities

 7   by first class mail unless noted otherwise below:

 8            ■       MAIL: by placing a true copy(ies) of the document(s) in a sealed envelope(s) for
                      collection and mailing in the outgoing mail in my office for deposit in the United
 9                    States mail, addressed as shown below. I am readily familiar with the business
                      practice at my place of business for collection and processing of outgoing mail with
10                    the United States Postal Service. On the same day that the outgoing mail is placed for
                      collection and mailing, it is deposited in the ordinary course of business with the
11                    United States Postal Service, in a sealed envelope with postage fully prepaid.

12            ■       ELECTRONICALLY Pursuant to the CM/ECF System, registration as a CM/ECF user
                      constitutes consent to electronic service through the Court’s transmission facilities. The
13                    Court’s CM/ECF systems sends an e-mail notification of the filing to the parties and
                      counsel of record listed below who are registered with the Court’s CM/ECF system.
14
              ■       FEDERAL: I declare that I am employed in the office of a member of the bar of this
15                    court at whose direction the service was made.
16   Debtor – VIA U.S. MAIL                                    Debtors’ Counsel – VIA CM/ECF
     Kara A. Castelli                                          Ahren A. Tiller
17   10784 North Magnolia Ave. Unit 1H                         atiller@blc-sd.com, brett.bodie@blc-
     Santee, CA 92071                                          sd.com;carolina@blc-sd.com; anika@blcsd.
18
                                                               com; danny@blc-sd.com; kreyes@blc-sd.com;
19                                                             derek@blc-sd.com; ecf.blcsd@gmail.com;
                                                               Megan@blcsd.com; Nicole@blc-sd.com;
20                                                             4436097420@filings.docketbird.com
     Chapter 13 Trustee – VIA CM/ECF                           United States Trustee – VIA CM/ECF
21   David L. Skelton                                          United States Trustee
22   admin@ch13.sdcoxmail.com;                                 ustp.region15@usdoj.gov
     dskelton13@ecf.epiqsystems.com
23

24
              I declare under penalty of perjury that the foregoing is true and correct. Executed on March
25
     19, 2019, at Temecula, California.
26
                                                               /s/ Susan Ramirez_____
27                                                             Susan Ramirez
28

                                                           4
                           NOTICE OF APPEARANCE AND REQUEST FOR SPECIAL NOTICE
